Citation Nr: 1029893	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  07-13 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder with borderline personality 
disorder and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for gynecological problems, 
to include cervical cancer and human papilloma virus (HPV).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from January 1993 to June 1994.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Boise, Idaho, 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA), which denied entitlement to the benefits sought.

The case was previously before the Board in March 2010, when the 
issues were remanded to the RO, via the Appeals Management Center 
(AMC) in Washington, DC, for scheduling of a personal hearing.

This was accomplished, and the Veteran testified at a May 2010 
hearing, held via videoconference from the RO, before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.

The issues above have been recharacterized to better reflect the 
evidence and allegations of record.

The issues of whether new and material evidence has been received 
to reopen a claim of service connection for bilateral hearing 
loss, service connection for a psychiatric disorder and for 
gynecological problems are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Migraine headaches were manifested on active duty service and the 
competent evidence of record establishes that they have been 
continually present since service.


CONCLUSION OF LAW

The criteria for service connection of migraine headaches have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

In light of the favorable disposition, that is, granting service 
connection for migraine headaches, the only matter resolved in 
this decision, further discussion here of compliance with the 
VCAA with regard to the claim of service connection for migraine 
headaches is not necessary.

Migraine Headaches

The Veteran contends that her currently diagnosed migraine 
headaches are related to service.  She testified in May 2010 that 
she has dealt with migraines for many years, and was frequently 
treated in emergency rooms for her headaches.

Service treatment records show complaints in July 1993 for a 
severe "migraine like" headache, accompanied by vomiting, 
blurry vision on the left, and photophobia.  Following physical 
examination, "probable migraine" headaches were diagnosed.  
Medication, specifically Demerol, was effective in relieving 
symptoms.  In January 1994, migraine headaches were noted.  

Treatment records following service demonstrate continued 
migraine headaches, often triggered by changes in medication.  
Private doctors repeatedly noted complaints of and treatment for 
recurrent migraine headaches from 1996 forward.  Although care 
providers also noted potential roles of menstruation in causing 
some headaches, the diagnosis of migraines has persisted.  

In June 2006, a VA doctor examined the Veteran and diagnosed 
migraine headaches with aura.  The Veteran reported that she had 
been experiencing migraine headaches for 20 years, and they 
worsened with stressful circumstances.  The examiner was not able 
to review the claims file, but opined that current headaches were 
not likely caused by a single event.  He stated that the current 
diagnosis "is not caused by the one migraine she had while in 
service but may be related as part of migraine disease present 
over 20 years."

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Here, a current diagnosis of migraine headaches is well 
established.  Service treatment records document the occurrence 
of a migraine headache on active duty in July 1993, and 
subsequent treatment records and the Veteran's own competent lay 
statements show continuity of symptomatology and diagnosis from 
service to the present.  Moreover, a VA doctor, based on an 
accurate history provided by the Veteran, indicated that a 
longstanding migraine disease, shown in service, was possible.  
There is no medical or lay opinion stating that the current 
diagnosis is unrelated to the in-service manifestations.  

Based on the uncontradicted medical and lay evidence of 
continuity and chronicity of migraines since service, service 
connection for migraine headaches is warranted.


ORDER

Service connection for migraine headaches is granted.


REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

I. Claim to Reopen Service Connection for Hearing Loss

An in-service audiogram dated in May 1994 was received in July 
1995 and it is not included with the original service treatment 
records.  As a complete set of service treatment records may not 
be in the claims folder, an attempt should be made to associate 
any outstanding service treatment records with the file.  



II.  Psychiatric Disability

The Veteran informed VA of the existence of mental health 
treatment records at the Ferro Community Health Center in Lawton, 
Oklahoma, and supplied a completed VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of Veterans 
Affairs.  The RO contacted the provider in April 2006 and 
requested the Veteran's records; the provider responded that the 
Form 21-4142 was not adequate due to several specified 
deficiencies.  VA did not attempt to obtain a compliant release 
or inform the Veteran of the failure to obtain the relevant 
records.

VA has a duty to notify Veterans of the failure to obtain those 
records.  38 C.F.R. § 3.159(e).  More importantly, the duty to 
assist requires that VA take appropriate steps to correct the 
cited deficiencies and follow up on the initial request.  
38 C.F.R. § 3.159(c)(1).  On remand, VA should obtain a valid 
release and renew requests for the identified treatment records.

The duty to assist additionally requires VA to provide an 
adequate examination where necessary to provide a sufficient 
record upon which to render a decision.  The record here is less 
than clear regarding the current diagnosis and etiology.  Bipolar 
disorder, PTSD, and a personality disorder have all been 
diagnosed.  There is a well established in-service stressor; the 
Veteran was sexually assaulted.  Private doctors have opined that 
current problems are directly related to the in-service events in 
diagnosing PTSD.  In December 2006, a VA examiner opined that a 
diagnosis of PTSD is not warranted.  He did not, however, clearly 
address the role of in-service stressors in causing or 
aggravating the conditions he does diagnose, bipolar disorder and 
a personality disorder.  On remand, an examination is required to 
clarify the current diagnosis and to determine the role the in-
service events played in the development or severity of any 
current psychiatric condition.



III.  Gynecological Problems

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Here, the record establishes the occurrence of various 
gynecological problems, including irregular menses, uterine 
fibroids and abnormal PAP smears following service.  The Veteran 
has additionally alleged that she was diagnosed with and treated 
for early cervical cancer.  She argues that her gynecological 
condition is caused by or is the result of her sexual assault in 
service.  Thus a VA examination is necessary to determine the 
etiology of the Veteran's gynecological problems. 



Accordingly, the case is REMANDED for the following action:

1. Request any outstanding service treatment 
records.  If no records can be found or 
further efforts to obtain the records would 
be futile, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e).

2. Contact the Veteran and obtain an updated 
VA Form 21-4142 for the Ferro Community 
Health Center; the form should be amended or 
supplemented as needed to comply with the 
provider's April 2006 instructions.

Following receipt of the form, take 
appropriate steps to obtain the identified 
private records.  In the alternative, inform 
the Veteran that she may obtain and submit 
the records directly to VA herself.

3.  Schedule the Veteran for a VA psychiatric 
examination.  The claims folder must be 
reviewed in conjunction with the examination.  
The examiner should be informed that there is 
an in-service stressor in the form of a 
sexual assault/rape.  The examiner should 
identify all currently diagnosed psychiatric 
conditions, which are separate from PTSD, and 
should state whether any of these diagnosed 
conditions are at least as likely as not 
caused by military service.  The examiner 
should indicate whether the Veteran has a 
PTSD diagnosis, which is due to the in-
service sexual assault.  The etiology of 
bipolar disorder should be specifically 
discussed.  The examiner should indicate 
whether a personality disorder was aggravated 
by a superimposed disease or injury in 
service.  

In formulating the opinion, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility." Rather, it means that 
the weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is medically sound to find in 
favor of causation as it is to find against 
causation.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the examiner or record (i.e. 
additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

4.  Schedule the Veteran for a VA 
gynecological examination.  The claims folder 
must be reviewed in conjunction with the 
examination.  The examiner should identify 
all current gynecological diseases, 
conditions, and disabilities, and should 
opine as to whether any such are at least as 
likely as not due to service, to include the 
in-service sexual assault/rape.  The examiner 
should specifically state whether a diagnosis 
of HPV and cervical cancer, either current or 
past, is warranted, and whether it is related 
to the assault.

In formulating the opinion, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility." Rather, it means that 
the weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is medically sound to find in 
favor of causation as it is to find against 
causation.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the examiner or record (i.e. 
additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

5.  Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Then, readjudicate the claims on 
appeal.  If any of the benefits sought remain 
denied, issue an appropriate SSOC and provide 
the Veteran and her representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless she is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MOTRYA MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


